 Case 8:21-cv-01066-VMC-SPF Document 1 Filed 05/04/21 Page 1 of 4 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CAROLYN BASLER,

      Plaintiff,

vs.                                      CASE NO.:

HARTFORD LIFE AND
ACCIDENT INSURANCE
COMPANY,

      Defendant.

                                     /

                                 COMPLAINT

      COMES NOW the Plaintiff, CAROLYN BASLER, (“Basler”), by and

through the undersigned attorney, and sues the Defendant, HARTFORD LIFE AND

ACCIDENT INSURANCE COMPANY (“Hartford”) and alleges as follows:

                         GENERAL ALLEGATIONS

      1.    This is an action for relief under the Employee Retirement Income

Security Act (“ERISA”), as amended, 29 U.S.C. §§1001, et seq.

      2.    This Court has jurisdiction pursuant to 29 U.S.C. §1132(e).

     3.      ERISA provides for nationwide service of process. 29 U.S.C.
§1132(e)(2).

      4.    This Court has venue pursuant to 29 U.S.C. §1132(e)(2).            In

particular, in ERISA actions, venue is proper where a defendant resides or may be
 Case 8:21-cv-01066-VMC-SPF Document 1 Filed 05/04/21 Page 2 of 4 PageID 2




found. Here, Hartford can be found in the state of Florida as well as in the county

of Hillsborough. It is an authorized insurer in the state of Florida and has agents in

Hillsborough County, Florida. See attached Exhibit “A.”

      5.     Basler is and/or was a participant in each of the plans, funds,

programs or arrangements described herein.

      6.     Basler was an employee of The Home Depot USA, Inc. (“Home

Depot” or “Employer”) and as such she was insured through a group disability

policy issued to Home Depot by Hartford.

      7.     The Employer is the Plan Sponsor and Plan Administrator of the

employee welfare benefit plan providing long term disability benefits.

      8.     The “Plan” is a welfare benefit plan established under ERISA to

provide long term disability benefits to those participants who satisfy the terms and

conditions of the Plan to receive such benefits.

      9.     A copy of the applicable Plan document is in the possession of

Hartford.

      10.    Hartford is the claims administrator, it makes the “full and fair” final

review of claims and it insures the payment of benefits under the Plan.

      11.    Hartford denied and/or terminated Basler’s claim finding that she was

not disabled under the terms of the Plan. Hartford’s last denial letter is dated July

31, 2020.
                                          2
 Case 8:21-cv-01066-VMC-SPF Document 1 Filed 05/04/21 Page 3 of 4 PageID 3




      12.    With respect to the claims made herein, Basler has exhausted her

administrative remedies and/or exhaustion has been excused or is waived.


                                   COUNT I
               (Action for Plan Benefits 29 U.S.C. §1132(a)(1)(B))

      Basler incorporates the allegations contained in paragraphs 1 through 12

above, and further states:

      13.    The Plan provided for the payment of long term disability benefits in

the event Basler became disabled as defined in the Plan. The Plan also provided

for the continuation of other benefits in the event of disability. The other benefits

are described with particularity in the applicable plan documents for those plans.

      14.    Basler was and is disabled as defined by the Plan at all times material

hereto.

      15.    Basler made a claim for Plan benefits. Said claim for benefits was

terminated or denied.

      16.    Basler is entitled to Plan benefits.

      17.    Hartford has failed and refused to pay Basler sums due pursuant to the

terms of the Plan, breaching the terms of said Plan.

      18.    Because of the failure to pay benefits pursuant to the terms of the

Plan, Basler has been forced to retain the undersigned attorneys and is obligated to


                                           3
 Case 8:21-cv-01066-VMC-SPF Document 1 Filed 05/04/21 Page 4 of 4 PageID 4




pay them a reasonable attorney’s fee. Basler is entitled to recover attorney’s fees

as authorized by 29 U.S.C. §1132(g).

      WHEREFORE, plaintiff, Basler, prays for relief from defendant, Hartford

for the payment of disability benefits, reinstatement to all other benefits, including

the waiver of premiums as if benefits had never been terminated or denied, plus

attorney’s fees and costs and any other such further relief as the Court deems

proper.

Date: May 4, 2021
                                             /s/Gregory D. Swartwood
                                       Gregory D. Swartwood, Esquire
                                       Florida Bar No. 858625
                                       The Nation Law Firm, LLP
                                       570 Crown Oak Centre Drive
                                       Longwood, FL 32750
                                       Telephone: (407) 339-1104
                                       Facsimile: (407) 339-1118
                                       E-Mail: gswartwood@nationlaw.com
                                       Attorneys for Plaintiff




                                          4
